Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 1 of 38



                                UN ITED STA TES DISTR IC T C O U RT
                                SO U TH ER N D ISTR IC T O F FLO R IDA
                                  FO R T LA UD ER DA LE D IW SIO N

                                 CaseNo.18-cv-61117-BLOOM /VaIIe            FILED BY             '          D,
                                                                                                              C.

      STEVEN BEN TON A U BREY ,and                                                 02T -8 2913
      BRIA N ED W A RD V OD ICK A ,                                               STEVEN v.LARIMORE
                                                                                   CLEF?X t).s. t
                                                                                                als:'
                                                                                                    .c'E
                                                                                  sqo.ofrFrt.A F:T tm oo.
               Plaint#lj,

      D G GA ZIN E PA RTN ER S,L.P.d/b/a
      D M AGAZINE;M AGAZIN E
      LIM ITED PARTNERS,L.P.;ALLISON
      M ED IA ,IN C .;JA M IE L.TH OM PSO N ;
      RO BERT L.ERM A TIN G ER,JR.;
      SCO TT RO BERT SA Y ERS;STEPH EN
      CHARLES SCHOETTM ER;ERIC
      V A U GH N M OY E;D A LLA S POLICE
      D EPA RTM EN T;CITY O F D A LLA S;
      M ELIND A CHR ISTIN E URBIN A ;
      DALLAS COUNTY SHERIFF'S
      DEPT.;DALLAS COUNTY,TEXAS;
      and D O ES 1-10,al1w hose true nam es
      are unknown,

              De# ndants.




                    PLA IN TIFFS'REPLY TO D EFEN DA N TS:R E SPO N SE TO
                   THE M OTION TO DISOUALIFY HAYNES AND BO ONE.LLP


             PlaintiffsSteven B.Aubrey CtAubrey'')and Brian E.VodickaCtvodicka''),(collectively,
      ttplaintiffs''),file thisreply to Defendants D M agazine Partners,L.P.f/k/a M agazine Limited
      Partners,L.P.,Allison Media,lnc.andJnmieThompson (collectively,ttDefendants'')responsein
      oppositiontodisqualifyHaynesandBoone,LLP CiResponse''),(ECFNo.79),asfollows:
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 2 of 38



             Defendants'Responsebeginswith thefollowing introduction:ttW henHaynesand Boone

      BRIEFLY representedPlaintiffsin2013,IraTobolowskywmsstillalive.(emphasisadded)
      M ore than two yearsafterthe representation ended,Mn Tobolowsky died in asuspicioustire in

      hisgarage,and ayearafterthat,D M agazinepublished an article aboutthedeath and ensuing

      homicideinvestigation-''(SccResponse,ECFNo.79atp.2)
             In fact,the article w as not ''about the death and ensuing hom icide investigatiom''

      Plaintiffs were the subjects of this article as their nnmes printed and reprinted 140 times.
      Published in D M agazine's EtCRIM E'' section, the article suggests that Plaintiffs are

      reprehensible degenerates;therefore,they musthave committed the mtlrder. The article even

      included a picture ofPlaintiffs,tagged as suspects,w1t14a caption tmderneath thatdescribes the

      photo asal1ofthe evidenceto solvethemystery ofwhokilled lra Tobolowsky.(SeeECF No.
      56-2,Earnshaw Decl.p.41) TheResponse'sintroductionisjustanotherexampleofDefendants'
      thirstto defame Plaintiffsand atthesnmetime,itattemptsto detlectfrom the briefperiod of
      timethatHaynesandBoone,LLP (RH&B'')representedPlaintiffs.
             Defendants'Responsestated thatH&B only çtadvised''during itsArfe/representation of
      Plaintiffsand foronly $14,208.54 in legalfees. The Response establishedthefollowing peculiar
      cov ict-of-interest facts:1ra Tobolowsky died in a suspicious fsre m ore than two years after

      H& B represented Plaintiffs;the representation was brief;the representation w as for advise;the

      legalfeeswere $14,208.54;defamation claims are different from RICO claims;Plaintiffs sold
      theirhouse because they invested in a Ponzischem e;Plaintiffs had a hom e equity loan;Plaintiffs

      spent more m oney w1t11other law firm s;Plaintiffs lost everything and had unpaid legalfees;

      H& B did notrepresentPlaintiffswhen Aubrey wasdeposed;and Defendants'article aboutthe

      ttdeath and ensuing hom icide investigation''tçbriefly m entions the RICO Lawsuit,''the Ponzi



                                                     2
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 3 of 38




      scheme,the saleofPlaintiffs'house,theirlegalfeesand how muchthey owed. (See Response,
      ECFNo.79atpp.4-5)
             However,Defendants'Response failsto establish thatany oftheabovefactsare elements

      to be considered in the disqllnlification of H& B. The Response does not establish a legal

      definition for çtbrief'representation or that H&B's representation of Plaintiffs for nine (9)
      monthsisnotenoughtimeto beconsideredin acov ict-of-interestanalysis.(SeeM otion,April
      2013Agreement,ECFNo.69atp.15) (SeeResponse,Janumy 2014 Finallnvoice,ECFNo.79
      atp.3) n e Response doesnotestablish a basisthat$14,208.54 in legalfeesistoo 1ow ofan
      am ount to be considered for conflict-of-interest. It does not determ ine the num ber of years

      between a 1aw firm 's representations needed to establish contlict-of-interest waiver. The

      Response's statem entsaboutlarge legalfees,unpaid legalfees,hom e sales,hom e equity loans,

      depositions and even death in a suspicious fire are not legally suftk ient elements to support

      conflict-of-interest waiver.   Al1 of the above facts better serve ms Defendants' proof that

      Plaintiffsabsolutely deserveto bedefamed.

             To establish grotmds for disqualification, there must be proof of the existence of a

      previousattorney/clientrelationship. Plaintiffssentan em ailto allcounselorpartiesofrecord to

      conferencethem aboutPlaintiffs'Motion to Disqualify H&B (%tM otion''l.Theemailexplained
      that Plaintiffs had previously retained H& B and possessed a signed and dated confidential

      agreem ent w ith H& B. O n the snm e day,D efendant Stephen Schoettmer,who has a history of

      defam ing Plaintiffs,senta reblrn em ailthatcopied the sam e counselorparties ofrecord,stating:

             1don'ttrustyolzr representation.I've known the two ofyou too long to accept such a
             representation.Oddsofgetting such adoctlm entfrom ottrPlaintiffs:0% . W ait and see.
             (SeeExhibitA,Schoettmeremail)

      DefendantSchoettmerdidnothavetowaitlong.(SeeM otion,ECFNo.69atpp.10-15)

                                                    3
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 4 of 38




                  AR TICLE A LLE G ES PREV IO U S LA W SU IT CA U SED M U R DER

             D efendants' article alleges that Plaintiffs' form er law suit caused Plaintiffs to Rcom e

      unhinged.'' The article's sequence of defam atory inform ation ultim ately concluded that

      Plaintiffs'form erlawsuit,in which H&B rem esented Plaintiffs,served asthe motive to mm der

      lra Tobolow sky.

             Thearticle'sfirstsix(6)pagesdescribethemoming ofthefire,thefamily'sdiscoveryof
      the tireand death,andthefnmily'sreaction tothenews. (SeeArticle,ECF No.56-2 atpp.13-
      19) Though the Response represents the article is tûaboutthe death and enslzing homicide
      investigation,''the following seven (7)pages Ct7-Pages'') do notmention anything aboutthe
      ensuing investigation. Thesepageswere dedicatedto al1thingsAubrey.(See Article,ECF No.
      56-2 atpp.19-26)They describehislifeashardly worth living,becauseeverythinginAubrey's
      life was tragic. The article detailed how Aubrey'slife grew worse and worse,untilhe finally

      reachedtheend andbecameIlnhinged.(SeeArticle,ECFNo.56-2atpp.19-26)
             The 7-pages failed tellits readers why so m uch of the story w as devoted to A ubrey and

      failed to statethathe wasaperson ofinterestin them ttrderinvestigation.In fad,the 7-pagesdo

      notmake a single reference to the tire or the death. The 7-pages could have easily been an

      entirely differentarticle,titled afterthewell-known song from the Broadway hitAvenueQ:iûlt
      sucksto be m e.'' '
                        The very firstsentence aboutA ubrey in the entire article states:

             Steven Aubrey,middle son of a Dallms orthodontist who died in 2004, was fighting
             an inheritance battlew1t11hismother,who believedhe'd com eunhinged.


      The '/-pagestellsAubrey'slife story from high schoolin 1979 through 2017. Itisa shortstory

      but full of m isery. lt details nasty Aubrey family fghts regarding Aubrey's older brother

      (ç1Buck'')whostole$5millionin mssetsfrom thefamily'sTrust.The7-pagesdonotexplain that
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 5 of 38



      A ubrey never w anted or asked for any m oney and w as only Gling law suits to have the Trust

      assets retumed to the Trtzst,which primarily benefited hismother,Betsy Aubrey CtBetsy'').
      Aubrey also wanted to have his elderly m other removed ms trustee and have a courtappointa

      professionaltrustee from abanking institution because hismotherwasnotcapableofhandling a

      multi-milliondollr trust,orBuck orIraTobolowsky.(SeeVodickaDecl.ExEibitD at!6) The
      7-pages do notexplain thatfor financialgain,Buck and lra Tobolow sky grossly manipulated

      Aubrey'smother,ultimately causingherto turn on Aubrey.

             The 7-pages goes into greatdetailaboutthe Aubrey fnmily feud,including nasty letters

      e len behveen Aubrey and Betsy. It reveals that Betsy's house was broken into and she

      suspected itw asA ubrey. Though A ubrey hasneverbeen know n by anybody to be violentin any

      way,the 7-pagestakesa leap offaith and impliesAubrey isviolent.ltstates:

                    Overtheyears,thefeud grew m oreheated,and Betsy came to fearherson.
                    (SeeArticle,ECFNo.56-2atp.20)
      Thatisan untruestatem ent.Betsy hasneverfeared Aubrey. The article also falsely represented:

                    Betsy and Buck told the courtthatthey thoughtAubrey m ighthurtthem ,and a
                   judgeissuedpeacebondsforbiddingAubreyfrom contactingthem foroneyear.
                   (SeeArticle,ECFNo.56-2atp.21)
      DefendantJnmie Thompson Ct-
                                fhompson''),the article's author,basically accused Aubrey of
      criminality when she knew differentbecause she and Aubrey had exchanged emails aboutthe

      peace bond issue. Aubrey explained to Thompson that Betsy and Buck were not afraid of

      Aubrey. They hired a law yer to gag A ubrey and stop him from em ailing intim ate details to

      extended fam ily members. Thetmethicallawyerim plem ented false factsinto Betsy and Buck's

      affidavitsto alarm thejudgeto getthepeace bonds,much like DefendantsRobertErmatinger
      and ScottSayersdidtoalarm thejudgetogetsearch warrants,much likeThompsondoesinher
      article,to alnrm itsreadersand sellmore subscriptions.ln deposition testimony,Betsy and Buck


                                                   5
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 6 of 38




      both adm itted their affidavitswere fraudulent,they were notafraid of Aubrey,they had never

      known him to be violent and the purpose of the peace bonds w as to keep their secrets, secret.

      (SeeBetsyAubrey Depo,ExhibitB at154:19-21;155:18-21and BuckAubreyDepo,ExhibitC
      at82:3-7) Thompson knew shewaspublishing defamatory information aboutPlaintiffswhen
      shepurposefully misrepresented thetruth.

             Next,the 7-pages attem pted to make Aubrey appear anti-semitic because he did not

      know the datesthatRosh Hashanah isobserved. Aubrey isnotand hasneverbeen anti-semitic

      and he hopesthosewho practiceJudaism ,Hinduism ,Buddhism and lslam arenotoffended when

      Aubreydoesnotknow anythingabouttheirreligiousholidaysorwhen they arecelebrated.(See
      AubreyDecl.,ECF No.83atp.41! 13)
             The 7-pages of al1 things bad about Aubrey finally culm inated with Thompson's

      portrayalofVodicka attending hisdeposition five(5)weeksbeforethe tire.(SeeArticle,ECF
      No.56-2atpp.25-6)Thompson'sstoryindicatesthatPlaintiffsbecometltmhinged''asaresultof
      the Porlzischeme lawsuit(the HH&B Lawsuif). H&B represented Plaintiffs in the H&B
      Law suit. Thom pson slzm m arized the 7-pages ms follow s:

             lt had been a bruisinz couple of vears for the couple.They had been involved in
             another contentious law suit in Austin,after they'd invested hundreds ofthousands of
             dollarsin a realestate dealthatturned outto be a Ponzischeme.They had to selltheir$1
             million house,and they m oved to an apartment in Dallas.They'd spent nearly $2.3
             million fightingthecaseandstillowedabout$400,000inlegalfees.(emphasisadded)
      Itcom esas no surprise thatThom pson's Declaration and Defendants'Response both leR outthe

      one sentence that sets up the H& B Law suit: tilt had been a brtzising couple of years for the

      couple.''(See Thompson Decl.,ECF No.79-3 at! 4 and Response,ECF No.79 atp.5)The
      purposefulstatementsets up the mostmeaningfuleventsthatDefendantsbelieve form the basis

      of Plaintiffs becoming unhinged and m urdering Ira Tobolowsky. H& B's Lawsuit caused
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 7 of 38




      Plaintifsto selltheirhouse and move into an apartm ent,spend millionsofdollarsin legalfees,

      and go into enorm ousdebt,owing $400,000 in legalfees. Defendantsallegethe H&B Lawsuit
      w msthe straw thatbroke the cam el'sback and drove Plaintiffsto com m itm urder.

             The article implied thatthe H&B Lawsuitcaused Plaintiffsto com e unhinged and their

      behavior atthe deposition w as the proof. W ith an abnzptend to the 7-pages,Thom pson's article

      latmchedintoit'snextsubjectthefuneral,completelyllnrelatedtothe7-pagesaboutAubrey.
             Thompson downplaystheH&B Lawsuitin herDeclaration,classifying itasççbackground

      in theArticle.''(SeeThompson Decl.,ECF No.79-3at!4) Likewise,theResponsealsotriesto
      downplay the H&B Lawsuit,refening to itas ûçbackgrolmd regarding Aubrey and Vodicka.''

      (See Response,ECF No.79 atp.5) Theassertionsby Thompson and theResponse are false.
      W hen Plaintiffsarereferenced in thearticle,those referencesare falseand/ordefamatory and are

      designed to frame Plaintiffs for m urder. Thompson did not use the H&B Lawsuit for

      backgrotmd and she certainly did notconsiderPlaintiffs'constitutionalrightsto presumption of

      innocence. Instead,her article elevated the H&B Lawsuitand alleges its effects are the m ost

      relevantm otivethatcaused Plaintiffsto commitmtlrder.

                                   AR G UM EN T A ND A U TH O R ITY

             G laring conflictin this case becam e evidentin the Response when H & B argued on behalf

      of D efendants, against Plaintiffs, that the article's portrayal of the H & B Law suit w as not

      defam atory and wms based on information thathad been widely disseminated and should be

      considered generally know n. N ot only w ere the statem ents regarding the H& B Law suit

      defam atory,the defamatory information wasnotpublic inform ation,wasnotfiled in any case

      and wasnotfiled with any court. However,theResponse(ECF No.79),filedby H&B,alleges
      a11of the contentconcerning the H&B Lawsuitwms available to the public. (See Decl,of
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 8 of 38




      Plaintiffs,ExhibitsD and E at55 4) ltis grossly tmethicalforH&B to argue,foritscurrent
      client,thatthe H&B Lawsuitdoesnotdefnme Plaintiffswllileitsform erclients,Plaintiffs,argue

      thatitdid.

             lnsurmotmtable conflict arises from the inqated $2.3 m illion in legal fees, which
      Thompson alleges created even more cause for Plaintiffs to becom e unhinged and com mit

      m urder. Defendants'false $2.3 million representation defam ed Plaintiffs,who can prove that

      tigure isfalse.In trtzth,Plaintiffsspent$1 million in legalfees,ofwhich partwaspaid to H& B
      for itsrepresentation of Plaintiffs. H&B lenrned extensive private financialinformation about

      Plaintiffswhen itrepresented theH&B Lawsuit,including the factthatPlaintiffscould notspend

      an over$1million inlegalfees.(SeePlaintiffs'Decl,ExhibitsD andE at!!5) H&B waspaid
      to representPlaintiffs fornine (9)months;Defendants published an article thatfalsely states
      Plaintiffs spent$2.3 million in legalfees;and now H&B isobligated to argue thatDefendants'

      $2.3 m illion figtlre is the correct and truthf'ulnum ber. In fact,H& B mustnow argue that
      everything in the article istrue,when itknow sitisnot. Every tim eH&B aguesthe $2.3 million
      figtlre is tnlthful,it willknowingly make false representations to this Court.The contlict is

      already affecting thiscase and the contlictwillonly worsen.

             Professional liability insurers and risk m anagem ent professionals continually stress the

      im portance of a conflict-checking system in law firm s to help identify potential contlicts atthe

      tim e the attom ey-client relationship is established.Consistently,ithœs been shown thata check

      forconflicts-of-interestthatdoesnotincludetheuse ofathorough listordatabase willleavethe

      51411vulnerableto an embarrassing,andpotentially negligentconflict-of-interestproblem .

             H&B is a giant1aw 51111with 550 lawyers,$400 million in revenue,and sixteen (16)
      offices a1lover the world,including locations in Shanghai,London and M exico City. Itwas



                                                      8
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 9 of 38




      H&B'sduty to ensure thatcontlictsofinterestwereidentified and resolvedprïorto engagem ent.

      lt is likely that H & B identified the contlict in this case prior to signing an agreem ent w ith D

      M agazine. Butitiscertain thaton July 26,2018,H& B received Plaintiffs'em ailwarning about

      the contlictproblem sinthiscase. However,H&B choseto temptfate and move forward without

      addressingtheissue.(SeeEmail,ECFNo.69atp.19)
             ln theirResponse,Defendantsrely on Gen.CigarHoldings,Inc.v.Altadis,S.A.,144 F.

      Supp.2d 1334,1337(S.D.Fla.2001):
             Because the 1aw firm obtained in advance informed consent permitting the
             concurrent representation, the motion to disqualify cotmsel is DENIED. lt is
             undisputed thateach ofthe companiesagreed to thiswaiver.
             Exnmining firstthe issue of consent,to avoid disqualitk ation when attorneys represent
             adverse interests, attorneys are required to fully disclose the adverse effects of the
             regresentation and obtain the consentofthe parties.Fisons,1990 WL 180551,at*4
             (clting Cinema5,528F.2dat1386).Theblzrden ofprovingfulldiscloslzreandconsentis
             on the attorney seeking to representadverse interests.Fisons, 1990 W L 180551,at *4.

      However,Gen.CigarHoldings only supports Plaintiffs'position because H& B did notdisclose

      the adverseeffectsoftherepresentation and itdid notobtain theconsentoftheparties.

             CThe burden of proof initially is on the moving party to establish grounds for
             disqualification.'').A movantbearstheburden ofproving(i)theexistenceofaprevious
             attorney/clientrelationship and (ii)thatthemattersin the pending suitare substlmtially
             relatedto thepriorrepresentation.Brown,2011W L 11532078,at*4.

      Plaintiffsmettheirbtlrden toprovetheexistenceofapreviousattomey/clientrelationslzip.(See
      Agreement,ECF No.69 atpp.10-15) And Plaintiffsproved themattersaremuch more than
      related,Defendantsmade Plaintiffs'previous lawsuita primary subjectin itspublication and
      they allegethelawsuitwasthem otive behind themlzrder.

                                              CO NCLUSION

             H&B represented Plaintiffs,fornine (9)monthsand learned extensiveprivate financial
      information aboutPlaintiffs.(SeePlaintiffs'Decl,ExhibitsD and E at!! 5) Defendantshave
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 10 of 38



       proven their htm ger for Plaintiffs' tinancial inform ation and w ould likely publish that

       inform ation if H& B gives it to them . H & B m ay no longer have any recollection of Plaintiffs'

       inform ation, but the law presumes it does.         Defendants' article used Plaintiffs' lawsuit,

       represented by H&B,and alleged itwas the motive thatcaused Plaintiffs to comm it murder.

       Defendantspublished false representationsaboutthe financessurrotmding the lawsuit,in which

       H&B represented Plaintiffs. H&B was wnrned aboutthe contlict issues in tltis case but it

       ignored the warning. lf H&B is not disqualified from this case,it will begin defending its

       currentclients'misrepresentationsand willfileknowingly false docum entswith thisCourt.

              H& B'spriorrepresentation ofPlaintiffsisnotsubstnntially related to thepresentm atter;

       itliterally isthepresentmatter. Defendantsdefnmed Plaintiffsusing thelawsuitin which H&B

       representedPlaintiffs,fornine(9)months.
              FOR THESE REASON S,Plaintiffs respectfully requestthatthe CourtGrantPlaintils'

       M otion to Disqualify Haynes and Boone,LLP.and such otherand further reliefto which they

       m ay be entitled atorin equity.

                                                            Respectfully subm itted,



                                                            By:
                                                                  Steven A ubrey,Pro Se
                                                                  2601N W 3rd Ave
                                                                  W ilton M anors,FL 33311
                                                                  Telephone:(512)666-8004
                                                                  defamationperse@ gmail.com
                                                                        .        N


                                                             y
                                                                   rian Vodickw Pro Se
                                                                  2601N W 3rdAve
                                                                  W ilton M anors,FL 33311
                                                                  Telephone:(954)716-9375
                                                                  defamationperse@ gmail.com

                                                      10
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 11 of 38




                                     CER TIFICA TE O F SER V ICE

             Tlzis is to certify thaton October 9,2018,the undersigned has served the foregoing by
      USPS regularmail,Email,orthrough theCM /ECF docketing system .Therefore,theundersigned
      upon inform ation and belief certifies that a1lcounsel or parties ofrecord willreceive aCOPY of
      these papers.



                                                              Steven Aubrey



                                                              Brian Vodicka




                                             SER VIC E LIST

       Via C'
            G CF N otice:
       Dana J.M cElroy
       THOMAS & LOCICERO PL
       915M iddleRiverDrive,Suite 309
       FortLauderdale,FL 33304
       Jason P.Bloom
       HAYNES AND BOONE,LLP
       2323 V ictory Avenue,Suite 700
       Dallas,Texas 75219
       COIJNSEL FOR DEFENDANTS:
       D M AGAZINE PARTNERS,L.P.f/k/a
       M AGAZINE LIM ITED PARTNERS,L.P.,
       A LLISON M EDIA,INC.
       JAM IE L .THOM PSON

       Via CM/EcF Notice:
       D ana J.M cElroy
       THOMAS& LOCICERO PL
       915 M iddleRiverDrive,Suite 309
       FortLauderdale,FL 33304
       PeterL.H arlan
       DALLASCOIJNTY DISTRICTATTORNEY'SOFFICE


                                                    11
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 12 of 38



       133 N .Rivee ontBlvd.,LB 19
       D allas,Texas 75207
       C OIJNSEL FoR DEFENDANTS:
       DALLAS COUNTY,TEXAS
       D ALLAS COIJNTY SHERIFF'SD EPARTM ENT
       M ELINDA CHRISTINE URBINA


       Via C'
            U CF N /SCeJ
       EricP.Hockman
       W EISS SEROTA H ELFMAN COLE & BIERMAN,P.L.
       2525Ponce deLeon Blvd.,Suite700
       CoralG ables,FL 33134
       LOCALCOUNSELFOR DEFENDANTS:
       CITY OF DALLAS
       DALLASPOLICE DEPARTM ENT
       SCOTT ROBERT SAYERS
       ROBERT L.ERM ATINGER,JR


       Via CW CF Notice:
       Tierm an Cole
       OFFICEOFATTORNEY GENEM LOFFLORIDA
       110 SE 6tbst.s FI 10
       FortLauderdale,FL.33301-5001
       Dem etriAnastasiadis
       OFFICE OFATTORNEY GENERALOFTEXAS
       P.O .Box 12548,CapitolStation
       A ustin,Texas 78711
       COUNSEL FOR DEFENDANT:
       ERIC V AUGHN M OYE


       Via F- //.'steve.schoettm erlâà m qiLcom
       Stephen Charles Schoettm er
       4305 W Lovers Ln
       D allas,TX 75209-2803
       D EFENDANT PRO SE




                                                  12
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 13 of 38




                            E xhibit A
G m ai
     l-Re:
     Case  Conference:18-CW 61
          0:18-cv-61117-BB    117-BLOO94
                             Document M -VALLE         https:
                                          Entered on FLSD   //m ail.googl
                                                           Docket        e.com /m ai
                                                                     10/10/2018     l/u/6?i
                                                                                   Page   k=aglc
                                                                                          14 of 38o7zzM &vie!




         M G m ail                                                   Vodicka& AubYy<defamationpeoe@gmail.com>


         Re:Conference:18-CW 61117-BLOOM-VALLE
         1 message

         SteveSûhoe% er<stevevschoeomerl@gmail.Oml                                      Fri,Sep14,2018at11:41AM
         To:Vodicka&Aubrey<defamati  onperse@gmail.com>
         Cc:DanaMcElroyMDMcElroy@tlolae rm.coml,DemetriAnastasiadis<Demetri.Anastasiadis@texasaqorneygeneralxgovl,
         EricHockman<ehockman@wsh-law.com>.Gwendol     ynHinton<gwendolyn.hinton@mloridasegal.o m>,''
                                                                                                    JasonP.Bloom''
         <jason.bloom@haynesboone.O m>,JosephSerota<jserota@wsh-law.com>,MartineLegagneur
         <madine.l egagneur@mloridalegal.o m>,Ri
                                               chardRosengartendrrosengarten@wsh-law.
                                                                                    com>,StephenSchoettmer
         <steve.schoeomerl@ gmail.œ m>,TiernanCole<tiernan.
                                                          œ le@ mloridalegal.o m>
           1don'ttrustyourrepresentation. I've knownthetwoofyoutoo Iongtoarm ptsuch a representati
                                                                                                 on.Ifyou havea
           signed agreement,Fo- ard i tandthen 1'11give youadeci
                                                               sion.
           Oddsofgettingsuchadocumentfrom ourPlainti#s:0% .Wai
                                                             tandsee.

           Sentfrom m yipad
           Steve Schoettmer
           214 228 8792

           OnSep14,2018,at10:01AM,Vodicka&Aubrey<defamationperse@gmail.com>wrote:

             D ear Counsel'
                          .

             W e plan to file a m otion to disqualify H aynes and Boone,LLP as w e form erly
             retained this firm and signed a ttprivileged and ConGdential''agreem entthat
             codifiesthe representation.

             Haynesand Boone,LLP'Srepresentation ofthe D M agazine defendants
             violatesRule 4-1.7 ofthe Florida RulesofProfessionalConduct.

             Please respond and indicate ifyou w ould agree w ith orbe opposed to this
             m otion.

             Thank you,

              SteveA ubrey and Brian Vodicka




 1 of1                                                                                                       10/5/18,3:28
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 15 of 38




                            E xhibit B
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 16 of 38




     l                                CAU SE N O . 1R - 14-0 1486- 3

     2    STEVEN B . AUBREY ,                             )         IN THE PROBATE COURT
          Beneficiary of the Trust                        )
     3    created in the Will of                          )
          Richard Buck Aubrey ,                           )
     4    Deceased ; STEVEN B . AUBREY ,                  )
          Individually                                    )
     5                                                    )
          VS                          )                                            NO . 3
     6                                )
          BETSY ST IRM TT AUBREY ,    )
     7    Independent Executor of     )
          the Estate of Richard Buck )
     8    Aubrey , Deceased , and as  )
          Trustee of the Testamentary )
     9    Trusts created under the    )
          W ill of R ichard Buck      )
    10    Aubrey e Deceased           )                             DM LAS COUNTY , TEXAS
    11

    12
    13                                      OR AT. DE PO SIT ION OF

    14                                           B ET SY A UB REY

    15                                        DECEM BER 8 , 20 14

    16

    17
    18                 O PAT. DEPO S IT ION OF BET SY A UBRE Y , p rodu ced as

    19     a w it ne ss du ly sw or n by m e at t he in st anc e o f t he

    20     P la in ti ff , w as t ake n in the abov e sty led and num be red
    21     cau se o n th e 8t h d ay o f De cemb er , A .D ., 2 014 from

    22     10 :09 a .m . to 2 :55 p om ., b efo re Ke llie L . Row bot ham ,

    23     CSR in and fo r t he St ate o f T ex as g repo rted by

    24     stenographic means , at the offices of Esquire

    25     Deposition Solutions , located at 1700 Pacific Avenue ,


            ,   E S U IR E
                       65 C7ï L il   ! f)
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 17 of 38


                                                                          Page l;

     l           Q    How long have you been the trustee of the
     2    Aubrey Family Trust?
     3           A    Since my husband 's death and the trust was

     4    set up .
     5           Q    When was that?
     6           A     It 's in 2004 .
     7           Q    Okay. Do you understand what it means to be
     8     a fiduciary?
     9           A     No .
    10           Q     Do you understand that as sole trustee of
    11     the Aubrey Family Trust you act in a fiduciary
    12     capacity to the trust?
    13           A     Not if I don 't know what the word means.
    14           Q     Okay .            Has the Aubrey Family Trust ever had

    15     a bank account?
    16           A     Yes .
    17            Q    When?
    18           A     I think it has a bank account for rental and

    19     expenses .
    20            Q    Where is that bank account held?
    21            A    It 's either at Capital or Wells Fargo .             I
    22     don 't know w hich .
    23            Q    Are you -- do you receive the bank
    24     statements?
    25            A    I see the bank statements .


               ESQUS(
                    )L
                     I'RE     .1   r J (J Yë S
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 18 of 38

                                                                           Page 36

     1           Q    Did you and him drive down to Austin to see
     2    the property?
     3           A     (Witness nods head up and down .) Yes.
     4           Q    Why did you go to see it?
     5                       MR. TOBOLOWSKY: Objection, form of the
     6    question .
     7           A    To see its condition .
     8           Q    Where did the closing of the Austin property
     9    take p lace?
    10                       MR. TOBOLOWSKY: Objection, form of the
    11    question .
    12           A     I don 't know .
    13           Q     Did it take -- did the closing take place at
    14     a title company ?
    15                       MR. TOBOLOWSKY: Objection, form of the
    16     question .
    17           A     I don 't know al1 the particu lars .
    18           Q     How did you come to execute the documents
    19                       MR. TOBOLOWSKY: Objection, form of the
    20     question .
    21           Q     -- to transfer the property?
    22                       MR. TOBOLOWSKYI Objection, form of the
    23     question .
    24           A     Well, I don 't know .       I don 't remember .
    25            Q    Did -- who were the attorneys that -- strike


              ESQUi
                  ;(
                   )'
                    IL
                     JRE
                      Tl6
                        3r
                         '
                         J5
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 19 of 38

                                                                          Page 37

     1    that .       Isn 't it true that Faith Burk assisted you in
     2    that transaction?

     3                            MR. TOBOLOWSKY: Objection, form of the
     4    question .
     5           A       I know she 's a title attorney , but I suppose
     6    she drew it up .
     7           Q       Who did you sell the Austin property to?
     8                            MR. TOBOLOWSKY: Objection, form of the
     9    question .
    10           A       I didn 't sell the Austin property .
    11           Q       What did you do?
    12           A       I gave it to Buck .
    13           Q       You gave it to Buck . Did Buck give you any
    14    money back for that ?

    15                            MR. TOBOLOWSKY: Objection, form of the
    16     question .
    17           A       No .      It was in payment for his work on the

    18     property .
    19           Q       What work did he do on the property to
    20     account for the total consideration paid ?
    21                             THE WITNESS :   Do I answer that?

    22                             MR . TOBOLOWSKY:   (Nods head up and
    23     down.)
    24             A     It w as contaminated for one thing .          He had
    25     to deal with an environmental attorney to get the


              ESQUt
                  5:IR E  3 L Ii a 1 (1 Aq à
                          .                f
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 20 of 38

                                                                            Page 113

     1    the inform ation you get in this case to this case
     2    only ?
     3                              MR . STEVEN AUBREY :    Let 's go off the
     4    record . This is ridiculous .
     5                               MR . VODICKA :   Yeah . Why don 't we go
     6    off the record .
     7                               MR . TOBOLOW SKY : Well , do you w ant to
     8    take a lunch break then?
     9                               MR . VODICKA :   I think we need to take a
    10    break and discuss --
    11                               MR . STEVEN AUBREY :   And go to lunch .

    12    That 's fine .
    13                               MR . VODICKA : And go to lunch , yeah .
    14                                (Off the record at 12:25 p .m .)
    15                                (Lunch recess.)
    16                                (Back on the record at 1:35 p.m .)
    17             Q   Okay, Ms. Aubrey . Can you turn to Exhibit
    18     Number 9, please ?
    19             A   (Witness complies.)
    20                               MR . TOBOLOWSKY :   I think she had a
    21     comment that she had made some misstatement .
    22                               Did you not?
    23                               THE WITNESS :    Oh , yeah .   You mean about
    24     the -- in the Trust?
    25                               MR . TOBOLOWSKY : A nd the Trust account


           .   E SO U IR E
                       Fr (
                          l) L. t.) Cr t :
                                         ')
                                          ' ''t S
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 21 of 38

                                                                            Page 114

     1    or w hatever .             Whatever you wanted to say , go ahead
     2    and say it .
     3                               THE W ITNESS : Well , I don 't remember
     4    what I said about the Trust .
     5                               But the Trust doesn 't have a bank
     6    account , and the Trust 's properties are Fishburns and
     7    the Garland property and the beach house .
     8           Q    Thank you, Ms. Aubrey, for clarifying that .
     9    So can you say that again so I can understand ?
    10                               MR . TOBOLOW SKY :   You don 't mean

    11    Fishburns .
    12                               THE W ITNESS : Well , w hat it is now , you

    13    mean?
    14                               MR . VODICKA :   Forest Lane .
    15                               THE WITNESS : M attress Firm and --
    16                               MR . TOBOLOWSKY :    No . What 's in the
    17     Trust right now is the beach house and the Garland
    18     property .
    19                               THE WITNESS :    Oh , everything is LLC .

    20            Q    Okay. Is Garland Joe Field?
    21            A    No .
    22            Q    So Joe Field is not part of the Trust?
    23            A    No .
    24            Q    Garland is.
    25            A    Garland is .


              E SO U IR E
                        F; C) L -.    ::) . 6:
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 22 of 38

                                                                          Page 116

     1           Q     Do you know what JFJV is?
     2           A     No .        Joe Field , I guess .
     3           Q     Okay . Does he get a commission on Joe
     4    Fie lds Joint Venture .
     5           A     Yes .
     6           Q     Does Buck get a commission on 6029 Forest
     7    Lane ?
     8           A     Yes .
     9             Q   On March 1st , 2006 did he get a commission
    10    on the Austin property?
    11             A   Yes .
    12             Q   Okay . Did you ever have any written
    13     agreement w ith Buck Aubrey concerning his
    14     commissions?
    15             A   Not that I remember .
    16             Q   Did you ever have a written agreement with
    17     Buck Aubrey concern ing h is management fees?
    18             A   No .        It was --
    19             Q   How did that come about?
    20             A   Just w ord of mouth and an arrangement

    21     between us .
    22             Q   So it was an oral agreement?
    23             A   Yes .
    24             Q   How do you distinguish between the
    25     comm issions and the m anagement fee s?


              ESQU6
                  5(
                   )I(R E     1'
                              .:    (() 7%t 65
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 23 of 38

                                                                          Page 117

     1                       MR. TOBOLOWSKY: Objection, form of the
     2    question .
     3           A    I thought it was the same thing .
     4           Q    How much total management commission fees
     5    was Buck paid in 20072
     6           A     I don 't have the numhers.
     7           Q    Who does have the nnmhers?
     8           A     Buck has the numbers .
     9           Q     How much commissions and management fees did
    10     Buck get paid in 2008?
    11                       MR. TOBOLOWSKY: Objection, form of the
    12     question .
    13           A     Same answer .     I don 't know .
    14                       MR . STEVEN AUBREY : Could we go on

    15     break for just a second?
    16                        (Off the record at 1:40 p .m .)
    17                        (Short recess.)
    18                        (Back on the record at 1:41 p .m .)
    19            Q    Can we go back to the first page, the
    20     commission and management fees from March 1, 2006 to
    21     August 1, 2006?        Did you personally pay a check to
    22     Buck Aubrey for the commission in Garland?
    23            A     I don 't remember .      I don 't think so .      I
    24     don 't remember .
     25           Q     Did you ever pay Buck by check any of these


               ESQU IRE
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 24 of 38

                                                                                 Page 146

     1                                    MR . RICHARD AUBREY , JR .:      Can you show

     2    us that in the deposition ?
     3                                    MR . STEVEN AUBREY :     Yes .
     4                                    MR . VODICKA :   Yes .   If you w ant to go
     5    off the record , we can because we --
     6                                    MR . TOBOLOWSKY :   Let 's go -- we can do

     7     a lot of things after 5:00. Let's just get through.
     8                                    MR . VODICKA :   I read the whole
     9     deposit ion , and it took two days , and I promise you
    10     those words were used .
    11                                    MR . TOBOLOWSKY :   Okay . Well , let 's

    12     keep going .
    13            Q    So, Ms. Aubrey, did the -- to your
    14     know ledge , d id the records of the Aubrey Fam ily , LLC
    15     company agreement ever exist?
    16            A    I don 't know anything about it .
    17            Q    Did you ever sign a form with the Texas
    18     Secretary o f state for the Aubrey Family , LLC?
    19            A    I don 't know .
    20            Q    Do you know who would know?
    21            A    No .
    22            Q    Did you ever sign a signature card at
    23     Compass Bank?
    24            A    I don 't remember .
    25            Q    Did you ever sign a signature card at Wells


              E SQUt
                   !IR E
                   F    .   t::l I
                                 .. t.;
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 25 of 38

                                                                          Page 147

     1    Fargo?
     2           A    I don 't remember .
     3           Q    Did y 'all close the Compass Bank account?
     4           A    I don 't know .
     5           Q    Who would know?
     6           A    Buck wou ld know .
     7           Q    Buck would know . Okay . Was there ever a
     8    document entitled ''Acknow ledges Regarding Aubrey
     9    Family , LLC ''?
    10           A     I don 't know .
    11           Q     Do you know whether that exists or not?
    12           A     I don 't know anything about it .
    13           Q     Then it says, The LLC 'S CPA is instructed to
    14     prepare a 2011 Form 1065 or an amended 2011 Form 1065
    15     to correctly reflect 405 membership interest of
    16     Aubrey Fam ily Trust and 60% membership ownership by
    17     Betsy and eliminate any incorrect statement that any
    18     of the sons has any ownership or partnership interest
    19     of any kind in the LLC . W as that ever done?
    20            A    I don 't know .
    21            Q    Okay.    If you could turn to Exhibit 14, can
    22     you look dow n there at the signature of Richard B .
    23     Aubrey , Jr .?     Is that the signature of Richard B .
    24     Aubrey , Jr .?
    25            A    As far as I know .        I don 't ever see it


               ESQU6
                   )(
                    )I(
                      JRE
                       ;
                       'C
                        iK
                         ;S
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 26 of 38

                                                                         Page 154

     1    question .
     2           A    I don 't know .
     3           Q    Did Buck Aubrey personally pay Philip Ray
     4    his legal fees?
     5                       MR. TOBOLOWSKY: Objection, form of the
     6    question .
     7           A    I don 't know .
     8           Q    Did you have an engagement agreement with
     9    Philip Ray?
    10           A    What does that mean?
    11           Q     Did you have a contractual legal
    12    representation agreement with Philip Ray?
    13           A    Well, I didn 't know how much it was going to
    14    cost .     Is that w hat you mean?        No .   I hired him to ...

    15           Q     I mean, did you ever sign an engagement
    16     agreement?
    17           A     I don 't remember if I did or not .
    18           Q     What did you hope to accomplish with
    19     issuance of a peace bond against Steve Aubrey ?
    20           A     Just to get him out of my life hopefully .
    21           Q     How were you going get him out of your life?
    22           A     By not letting him come near me.
    23           Q     Is that what the peace bond did?
    24                       MR. TOBOLOWSKY: Objection, form of the
    25     question .


              ESQUSOL
                    IURE
                      T(
                       è
                       )%       .   '
                                    tq
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 27 of 38

                                                                         Page 155

     1           A    It 's supposed to for a year .
     2           Q    Did you ever testify in the peace bond
     3    hearing?
     4           A    No .
     5           Q    Did Steve Aubrey ever testify in the peace
     6    bond hearing?
     7           A    No .
     8                       MR . TOBOLOWSKY :     Madam Court Reporter,
     9    w ill you repeat that last question?
    10                       (Reporter read last question.)
    11                       MR. TOBOLOWSKY: Objection, form of the
    12    question .
    13           Q    Did Tom Aubrey ever testify in the peace
    14    bond hearing?
    15                       MR. TOBOLOWSKY: Objection, form of the
    16    question .
    17           A    No .
    18           Q     During the last fifty years have you ever
    19     seen Steve involved -- Steven Aubrey involved in any
    20    type of physical altercation?
    21           A    No .
    22           Q     During the last fifty years have you ever
    23     seen Steven Aubrey personally key a car ?
    24           A     Personally ?     No .
    25           Q     Has the Internal Revenue Service sent you


              ESQU6
                  4:
                   é
                   )L
                    I1
                     JRE
                      7(
                       )r
                        .
                        i6
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 28 of 38




                            E xhibit C
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 29 of 38




      1                                      CAUSE NO . D-1-GN-l4-000010

      2   STEVEN B. AUBREY                             )         IN THE DISTRICT COURT
                                                       )
      3   VS.                                          )         419TH JUDICIAL DISTRICT
                                                       )
      4   RICHARD BUCK AUBREY, JR.                     )         TM VIS COUNTY, TEXAS
      5

      6
                                         OQAT. DEPOSITION 0F
      7                                RICHM D BUCK AUBREY, JR .
                                         AUGUST 14 , 2014
      8

      9

     10

     l1              ORAT, DEPOSITION 0F RICHARD BUCK AUBREY , JR ., produced

     12   as a witness at the instance of the Plaintiff , and duly sworn ,
     13   was taken in the above-styled and nllmhered cause on the 14th day

     14   of August, 2014 , from 1:43 p .m . to 7 :58 p .m . before Amy C .

     15   Kofron , CSR in and for the State of Texas , reported by machine

     16   shorthand, at the offices of Esquire Deposition Solutions , 100
     17   Congress Avenue, Suite 200 , Austin, Texas 78701 pursuant to the

     18   Texas Rules of Civil Procedure and the provisions stated on the
     19   record or attached hereto.

     20

     21

     22

     23

     24

     25



                ES           1 E
                       65 () è. $-J 7 l (l. Nt i5
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 30 of 38


                                                                           Page 82

     1   And --
     2         A.   But my affidavit was the 24th.
     3         Q.   You're correct. What was the purpose of coming all
     1   the way to Austin to get a peace bond against me?
     5         A.   Because of your harassing e-mails to family, friends,
     6   people that we don't even hardly know, anybody you could find in
     7   mom 's e-nail address book or e-mails. You were sending out
     8    false statements.
     9         Q.   Do you feel like everything in your affidavit is a
    1û   true statement?
    11         A.    I gave it to the attorney and he wrote up the
    12    affidavit and I signed it.
    13         Q.    Did you read it before you signed it?
    14         A.    I glanced over it.
    15         Q.    Was that at your -- did your attorney recommend that
    16    you probably should read it very carefully because this is

    17    subject to perjury to a court if it's incorrect?
    18                          MR. NIAS: Object as to form and don't answer
    19    that because it calls for attorney/client privilege.
    29         Q.    Did you feel like you should read it, knowing that it
    21    was a sworn statement?
    22         A.    It looked in order to me.
    23         Q.    So you do agree with everything that's in it?
    21         A.    If there's a typo or something I may have missed,
    25    that's a possibility, but generally it's very accurate.


              E S U IR E
                       ï:q (.F; l .J' '1 ' .L
                                            '?' r' :
                                                   t:k
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 31 of 38

                                                                            Page 85

     1    could possibly be, and you mention bodily injury. You mention
     2    assault, but in your ''jihad''you're talking about e-mails and
     3   transferring deeds.

     4          A. Well, your e-mail about the bodily injury to those
     5   kids, to me that opens up a-whole-nother level.        Youfre a big,
     6   strong, very athletic guy. You could do bodily injury to
     7   anybody in this room.
     8          Q.   Okay.
     9          A.   So if you wanted to get aggressive, we'd be scared of
    1û   you.
    11          Q.   Have you ever known me to get into a physical
    12   confrontation with anybody, ever?
    13          A.   I don't know if you have or havenlt.
    11          Q.   So you don't know that I have?
    15          A.   I don 't know that you haven't .
   16           Q.   Right. Okay. This thing that you -- your fear of the
   17    children that I was talking about, that was an occurrence that
   12    had just happened, and this was a couple of days after my own
   19    mother, who I had treated better than most would have for 5û
   20    years, cut me out of her will. And I want you to read what
   21    you've written here and tell me how you think that it makes me
   22    look dangerous.
   23         A.     Where?
   21         Q.     It's on the third page of the affidavit.     It's middle
   25    of the way down. And right here. If you'd read that, please.


         ' E % U jR E 6; t; û. t.' C   (èq h. iq
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 32 of 38




                           E xhibit D
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 33 of 38




                              UNITED STATES DISTRICT CO URT
                              SO U TH ER N D ISTR IC T O F FL O RID A
                                FO R T LA UD ER D ALE D IVISIO N

                                Case No.18-cv-61117-BLOO M /VaIIe

      STEVEN BENTON AUBREY, and
      BRIAN EDW ARD VODICKA ,

              Plaintiftk

     D G GAZINE PARTNERS, L.P.d/b/a
     D M AGAZINE;M AGAZINE
     LIM ITED PARTNERS, L.P.;ALLISON
     M EDIA,INC.;JAM IE L.THOM PSON ;
     ROBERT L.ERM ATm GER, JR.;
     SCOTT ROBERT SAYERS;STEPHEN
     CHARLES SCHOETTM ER;ERIC
     VAUGHN M OYE;DALLAS POLICE
     DEPARTM ENT;CITY OF DALLA S;
     M ELINDA CHRISTINE URBINA;
     DALLAS COUNTY SHERIFF'S
     DEPT.;DALLAS COUN TY , TEXA S;
     and DOES 1-10,a1lwhosetruenames
     are unknow n,

             De# ndants.



                             DECLAR ATIO N OF BRIAN E. V O D IC K A


     1. M y nnme is Brian E. Vodicka. 1 am m ore than 21 years old and 1 have never been

         convicted of a felony or crim e of m oral turpitude. 1 am fully competentto make this

         declaration and a11ofthe factssetforth herein arebased on my personalknowledgeand are

         true and correct.

        lhavebeen aresidentand citizen ofthe StateofFloridasinceNovember15, 2016.
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 34 of 38



             lsuffered injury asa resultofDefendants'publication ofthe Articleswhile residing in
             Florida.

      4.     1 have neverseen a copy of Steven Aubrey's M arch 17 2016 Deposition untilThom pson filed an
                                                                 ,


             excerpt of severalpages,attached to her Declaration filed on October 1, 2018. The deposition

            excerptrepresentseight(8)pages with DefendantStephen Schoettmergrilling Aubrey aboutour
            personal finances instead of questions about defam ation the basis for the lawsuit
                                                                    ,                         . (
                                                                                                See Depo
            Excem t,ECF No.79-3 atpp. 18-26) Aubrey'   sanswerof$2.3millionwasnotmoney spentinlegal
            feesbutwasthetotalspentin thecase, $1.3million lossofinvestmentand$1million inlegalfees
                                                                                                               .


            Haynes and BooneLLP represented my interestsin the lawsuitthatisdiscussed in the D M agazine

            article atissue. During the 9 m onths of representation thatbegan in April2013,l shared very

            personalfinancialinform ation with Haynes and Boone lawyer Leslie Thorne,atheroffice
                                                                       ,                             ,   during
            lunches,and overthe telephone. Steve Aubrey and 1 inform ed herthatwe had spentclose to $1

            m illion in legalfees and were running outof m oney. W e spoke aboutthe possibility ofhertirm
            taking our case on a contingency basis. M s.Thorne laterinform ed m e thatshe checked with her

            srm 'spartnersand they would notbeableto representuson a contingency basis.

     6.    On December8, 2014,Irepresented PlaintiffSteven Aubrey in conducting the deposition
                                                                                                    ofBetsy
           Aubrey. Betsy A ubrey is Steven Aubrey's m other and is Trustee of the A ubrey Fam ily Trust.

           During the deposition, lasked M s.Aubrey if she understood whatitm eans to be a fiduciary
                                                                                                         .   She
           answered no. (See ExhibitB,Depositon at17:7-13)lasked M s. Aubrey ifshe knew which bank
           held theaccountforthe Trustproperties. She guessed and gave two banksaspossible holdersofthe

           account.(SeeEx.B 17:14-22)lasked M s.Aubrey ifsheknew wheretherecentclosingtook place
           when she giied anothertrustproperty to Aubrey'sbrother. Shedid notknow.(SeeEx.B 36:8-17)

           After a lunch break,the deposition resum ed and M s. Aubrey's lawyer,lra Tobolowsky
                                                                                               ,   stated on
           the record thatM s.Aubrey needed to comm enton som e m isstatem ents. During the lunch break
                                                                                                       ,

           M s.Aubrey rem em bered thatthe Trust did not even have a bank account. She was unable to



                                                      2
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 35 of 38



          remem berwhich Trustproperties were stillin the Tnlstand finally lra Tobolowsky testil
                                                                                                ed about
          thepropertiesforher.(SeeEx.B l13:20-25;l14:1-19)ARermorecoaching, she finally concluded
          that all of the Trust properties were moved out of the Trust and into an LLC m anaged and

          controlled by herotherson,Buck Aubrey. çseeEx.B 114:19) Thetnzstpropertiesgenerateseveral

          hundred thousandsin annualincom ethatgoesinto a bank accountmanaged and controlled by Buck

          Aubrey M sAubrey testified thatthe hundredsofthousandsofincom e a11go to Aubrey'sbrotherto

          payhim commissionsandmanagementfees(and legalfees) (SeeEx.B l16:12-25;117:1-13) M s.
                                                                 .



          Aubrey did notknow which bank w asbeing used oreven ifshe had signing privilegesatthe bank.

          (SeeEx.B 146:22-25;147:1-13)


     1declareunderpenaltyofperjurythattheforegoingstatementsaretrueandcorrect          .



           Executed in Broward County, State ofFlorida,on the 8tb day ofOctober2018.




                                                                BrianE.Vodicka




                                                   3
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 36 of 38




                            E xhibit E
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 37 of 38



                               U N ITE D STA TES D ISTR IC T CO UR T
                               SO UTH ER N D ISTR IC T O F FLO R ID A
                                 FO RT LA IJDER D ALE DIV ISIO N

                                CaseNo.18-ev-61117-BLOOM /ValIe

      STEV EN BEN TON AU BREY ,and
      BR IA N ED W A RD V OD ICK A ,

               Plaint@k

      D M AGM IN E PARTNERS,L.P.d/b/a
      D M AGM INE;M AGM INE
      LIM ITED PARTNERS,L.P.;ALLISON
      M EDIA,lNC.;JAM IE L.THOM PSON ;
      ROBERT L.ERM ATING ER ,JR .;
      SCOTT ROBERT SAYERS;STEPHEN
      CHARLES SCHOETTM ER;ERIC
      V A U GH N M O Y E;D A LLA S POLICE
      D EPA RTM EN T;CITY OF D A LLA S;
      M ELm DA CHRISTINE URBINA;
      DALLAS COUNTY SHERIFF'S
      DEPT.;DALLA S COUNTY,TEXAS;
      and DOES 1-10,allwhosetruenames
      are unknow n,

              De# ndants.


                               DECLARATION OF STEVEN AUBREY

      1. M y nam eisSteven Aubrey. 1am m oreth% 21yearsold and Ihaveneverbeen convicted of

         afelony orcrime ofmoralturpittzde. Iam fully competentto m akethisdeclaration and al1of

         the factssetforth herein arebmsedon my personalknowledgeand aretnzeand correct.

     2. Ihave been a residentand citizen oftheStateofFlorida sinceNovem ber15, 2016.

     3. 1 suffered injury asa result ofDefendants'publication ofthe Articles while residing in
        Florida.
Case 0:18-cv-61117-BB Document 94 Entered on FLSD Docket 10/10/2018 Page 38 of 38



      4. I have never seen a copy of my M arch 17, 2016 Deposition until Thom pson filed an excem t of

         severalpages,attached to her Declaration filed on October 1, 2018. lhave never seen itbecause 1

         wasneversenta copy with an errata sheetto makecorrections. lflhad been sentthe depostion with

         an errata sheet,1would haveclarised my answerto thequestion abouthow much cash Brian Vodicka

         and 1putinto the case. M y answerincluded the investm entof$1.3 million and $1 m illion in legal
         fees.Ihave nevertried to representthatwe spent$2.3 m illion in legalfeesand ifIhad been given the

         opportunity to clarify my answerin the deposition, lwouldhave.The deposition excerpti
                                                                                             seight(8)
         pages ofDefendantStephen Schoettmergrilling m e aboutourpersonalfinances instead ofquestions

         aboutdefam ation,thebasisforthe lawsuit. (SeeDepo Excerpt,ECFNo.79-3atpp.18-26)

          H aynes and Boone LLP represented m y interests in the lawsuitthatis discussed in the D M agazine

          article at issue. During the 9 months ofrepresentation that began in April2013, 1 shared very

          personalfinancialinform ation with Haynesand Boone lawyer, Leslie Thorne,atheroffice during
                                                                                              ,

          Iunches,and overthe telephone. Brian Vodicka and linformed herthatwe had spentcloseto $1

          m illion in legalfees and were running outofm oney. W e spoke aboutthe possibility ofher tirm

          taking m y case on a contingency basis. M s.Thom e later infonned us that she checked w ith her

          firm 'spartnersand they would notbeableto representuson a contingency basis.


     Ideclaretmderpenaltyofperjurythattheforegoingstatementsaretrueandcorrect             .



           Executed in Broward Cotmty. StateofFlorida,on the 8* day ofOctober2018.




                                                                 Steven ubrey                 '
